Citation Nr: 1223260	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-17 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than December 21, 2007, for the grant of service connection for chronic bilateral sinusitis with status post multiple sinus endoscopic surgeries, previously claimed as allergies. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1984 to May 1993 and from July 1993 to April 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran had requested a hearing, but the Veteran withdrew that request in writing in September 2010.


FINDINGS OF FACT

1.  By a rating decision issued in October 1993, the RO denied service connection for sinusitis and the Veteran did not appeal, nor was any new and material evidence submitted with the appeal period.

2.  Until May 1999, the date the Veteran filed a claim for service connection for allergies, which was construed to include as a claim of service connection for sinusitis, there was no pending claim or informal claim received at VA from the Veteran.

3.  In a rating decision in January 2000, the RO denied the claim of service connection for sinusitis and the Veteran did not appeal, nor was any new and material evidence submitted within the appeal period.

4.  By rating decision in April 2008, the RO granted service connection for chronic bilateral sinusitis with status post multiple sinus endoscopic surgeries, previously claimed as allergies and assigned an effective date of December 21, 2007, the date of receipt of the application to reopen the claim of service connection, and there was no pending claim or informal claim to reopen a claim of service connection for chronic bilateral sinusitis with status post multiple sinus endoscopic surgeries, previously claimed as allergies prior to December 21, 2007.

CONCLUSIONS OF LAW

1.  The October 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The January 2000 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  The criteria for an effective date earlier than December 21, 2007, for the grant of service connection for chronic bilateral sinusitis with status post multiple sinus endoscopic surgeries, previously claimed as allergies have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letter, dated in December 2007.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice);  and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). Further VCAA notice is not required.

Where, as here, service connection has been granted and the effective date has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision granting service connection the date it received the Veteran's claim does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the Veteran's appeal seeking an earlier effective date for service connection for sinusitis.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a VA examination in February 2008.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Claim of an Earlier Effective Date Before December 21, 2007 for Sinusitis

The Veteran is service connected for chronic bilateral sinusitis with status post multiple sinus endoscopic surgeries (sinusitis).  In a rating decision dated in April 2008, the RO reopened the claim of service connection for sinusitis and granted service connection effective December 21, 2007, the date that VA received the Veteran's application to reopen the claim of service connection.  The Veteran has claimed that service connection should be effective the date he separated from service in 1999.  

The October 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The January 2000 rating decision is also final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

The effective date for an award of benefits based upon new and material evidence is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). 

The Board must look to all communications in the file that may be interpreted as applications for claims, formal and informal, for benefits and then to all other evidence of record to determine the "earliest date as of which," disability is ascertainable.  38 U.S.C.A. § 5110(b) (2); see 38 C.F.R. §§ 3.400(o) (2), 3.155(a) (2009); Quarles v. Derwinski, 3 Vet. App. 129, 134   (1992); Servello v. Derwinski, 3 Vet. App. 196, 198  (1992).

In a rating decision dated in October 1993, shortly after the Veteran separated from his first period of active duty from January 1984 to May 1993, the RO denied service connection for sinusitis after the Veteran did not report for a VA examination.  The Veteran did not appeal the rating, nor was any new and material evidence submitted within a year and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).  

After the rating decision in October 1993 and before May 1999, there was no communication or action from the Veteran indicating an intent to claim service connection for sinusitis.  In May 1999, the Veteran filed another claim of service connection specifically listing allergies.  

In January 2000, the RO issued a rating decision which granted service connection for allergic rhinitis, but also denied service connection for "chronic sinusitis (claimed as allergies)."  The decision noted treatment in the Veteran's second period of service for sinusitis that culminated in surgery in May 1998.  Except for immediate post-operative care, there was no further treatment for sinusitis while in service and an October 1999 VA examination did not note any findings or current symptoms of sinusitis.  The Veteran was notified of the decision in January 2000 and he did appeal the rating, nor was any new and material evidence submitted within one year and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).

The Veteran's current application to reopen service connection for sinusitis was received at VA on December 21, 2007 along with private medical records indicating the Veteran has had two subsequent surgeries for sinusitis since separation in September 2001 and September 2007.

Between the rating decision in January 2000 and the claim to reopen in December 2007, there is no correspondence, communication, or action from the Veteran which, even when liberally interpreted, can be construed as a claim, formal or informal, for seeking service connection for sinusitis until the Veteran filed an application to reopen the claim of service connection for sinusitis based upon new and material evidence received by VA on December 21, 2007.  38 C.F.R. §§ 3.155, 3.160(c). 

Therefore under 38 C.F.R. § 3.400(o)(1), the critical date in assigning the effective date is the date of receipt of the current claim, that is, December 21, 2007.

And there was no other Federal, VA, or uniformed services treatment record that may serve as an informal application to reopen the claim of service connection for sinusitis, and, as such, there was no pending informal claim under 38 C.F.R. § 3.157 (receipt of VA or Federal records) or under 38 C.F.R. § 3.156(c) (final decision will be reconsidered when subsequently acquired uniform service records establishes the claim and a retroactive evaluation may be assigned).

Therefore, due to finality, 38 C.F.R. § 3.160, there was no pending claim or unadjudicated claim under 38 C.F.R. § 3.160(c) or informal claim under 38 C.F.R. §§ 3.155, 3.156, and 3.157, for service connection prior to December 21, 2007, and there is no factual or legal basis to assign an effective date before December 21, 2007, based on an unadjudicated pending claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The Veteran has argued a service physician mistakenly listed allergies as the disability the Veteran's disability when he filed for service connection shortly after separation in April 1999.  He argues further he should not be held accountable for the mistake of a service physician and had there been a correct listing, he would have been service connected as of the date of separation from service.  As stated above, however, the Veteran did not appeal the rating decision in January 2000 and it is now final.  

By operation of law, a previous rating decision by the RO is binding and will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. §§ 3.104(a), 3.105(a).  As the Veteran has not yet filed a claim asserting clear and unmistakable error in the rating decision in January 2000, that prior rating decision by the RO became final. 

For the above reasons, the preponderance of the evidence is against the claim for an effective date earlier than December 21, 2007, for service connection for sinusitis, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than December 21, 2007 for service connection for chronic bilateral sinusitis with status post multiple sinus endoscopic surgeries, previously claimed as allergies is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


